DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33-64 recites the limitation "the first light beam" and “the second light beam” in multiple lines .  There is insufficient antecedent basis for this limitation in the claim.

Claim 33-64 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Scope of the limitation “one illumination source configured to emit at least one first light beam and at least one second light beam, ” is indefinite. What does it mean first light beam and second light beams. What if you have divergent beam source just simple light lamp. It generates light in multiple directions, does it qualify as a first and second beams?


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33-64 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 33-64 does lack enablement in the full scope. Examiner now will present the simplified version of the claim 33 for further analysis.
Claim 33 (New): A detector for an optical detection of at least one object, comprising: 
one illumination source configured to emit at least one first light beam and at least one second light beam, 
wherein the first light beam has a first opening angle and the second light beam has a second opening angle, wherein the first opening angle is different from the second opening angle; 

one longitudinal optical sensor including at least one sensor region, 
wherein the longitudinal optical sensor is configured to generate at least one longitudinal sensor signal dependent on an illumination of the sensor region by a light beam, 
wherein the longitudinal sensor signal, given same total power of the illumination, is dependent on a beam cross- section of the light beam in the sensor region; and 
at least one evaluation device 
configured to differentiate the longitudinal sensor signal of the longitudinal optical sensor into a first longitudinal sensor signal dependent on the illumination of the sensor region by the first light beam and a second longitudinal sensor signal dependent on the illumination of the sensor region by the second light beam, and 


There is no issue of enablement  with limitation 
“one illumination source configured to emit at least one first light beam and at least one second light beam, 
wherein the first light beam has a first opening angle and the second light beam has a second opening angle, wherein the first opening angle is different from the second opening angle; 
one longitudinal optical sensor including at least one sensor region, 
”.

Now some issues rise for limitations
“
wherein the longitudinal optical sensor is configured to generate at least one longitudinal sensor signal dependent on an illumination of the sensor region by a light beam, 
wherein the longitudinal sensor signal, given same total power of the illumination, is dependent on a beam cross- section of the light beam in the sensor region;
”
1st issue is if you have single sensor then the depending on the fact that whether received light at the sensor has a spot larger than sensor size  equal or less signals will be partially different. If light spot is larger sensor then the part of the light will be missed and sensor signal will be smaller  but if the spot size is equal or less than the sensor no difference in signal output will be observed. And hence for the spot size smaller than the sensor the limitation “wherein the longitudinal sensor signal, given same total power of the illumination, is dependent on a beam cross- section of the light beam in the sensor region” will not be enabled. 

Another major issue rises from 
“

evaluation device 

configured to differentiate the longitudinal sensor signal of the longitudinal optical sensor into a first longitudinal sensor signal dependent on the illumination of the sensor region by the first light beam and a second longitudinal sensor signal dependent on the illumination of the sensor region by the second light beam, and 

configured to generate at least one item of information on a longitudinal position of the object by evaluating the first longitudinal sensor signal and the second longitudinal sensor signal.
”
As it was described above IF ONLY ONE SENSOR ELEMENT is present  one can not perform “configured to differentiate the longitudinal sensor signal of the longitudinal optical sensor into a first longitudinal sensor signal dependent on the illumination of the sensor region by the first light beam and a second longitudinal sensor signal dependent on the illumination of the sensor region by the second light beam” if both spots are within the sensor size. This comes just due to the fact that signal will be same. Now another question is if the signals have the same frequency or unidentifiable, meaning have the same code and appear at the sensor at the same time HOW one can distinguish signals from each other. It seems like something very important is missing from the claim, like for example the difference  in frequency, some type of orthogonality or some type of time division. 

So first of all SPECIFICATION DOES NOT PROVIDE WRITTEN DESCRIPTION or enablement regarding to question “HOW TO MAKE THE INVENTION WITH SINGLE SENSOR ELEMENT”, how to configure it such way.  Second Specification does not provide either written description regarding or enablement regarding how to identify beams from each other if both beams have the  same frequency , same code and same timing. 
It looks like full scope of the invention in claim 33 is not supported in the specification.  


Also question is rising is it laser beam or divergent light beam, does it illuminate area or illuminate just single point.   
If the beam is divergent as form simple lamp how does Applicant identify the spots regions? 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645